Citation Nr: 0513760	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Following a July 2004 remand for the development 
of additional evidence, the case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran's claimed back disorder is related to his 
active service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via a March 2003 RO letter, the June 2003 
rating decision, the July 2004 RO letter, and the November 
2004 supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  In this case, the Board finds 
that VA has done everything reasonably possible to assist him 
as to his claim for service connection.  As no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted or 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, a statement 
of the case, a Board remand, and a supplemental statement of 
the case, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In this case, in a June 2003 rating decision, the RO declined 
to grant service connection for a claimed back disorder.  
Following a July 2004 Board remand for the development of 
additional evidence, the case is once again before the Board. 

Review of the veteran's service medical records reveal no 
diagnosis of or treatment for a back disorder. The only 
medical record that contains a reference to the veteran's 
back is an entrance examination dated in September 1976 
indicating that the veteran had minor scoliosis.  However, 
the remainder of the service medical records in the claims 
folder contain no diagnosis or treatment for a back disorder.  

The post-service medical records contain private medical 
records from Graceland Internal Medicine dated between June 
2002 and November 2002, and medical records from Methodist 
Healthcare dated between March 1998 and February 2002.  These 
reports document unrelated medical issues and show no 
complaints of or treatment for a back disorder. 

The VA examined the veteran in October 2004.  At the 
examination, the veteran indicated that he injured his back 
in service in 1977 and that it really didn't start bothering 
him until 1998.  The veteran indicated that he was 
experiencing a great deal of low back pain, that the pain 
radiated downward through his extremities, and that he felt 
numbness in his extremities.  The examiner indicated that the 
veteran ambulated with a normal gait using a cane.  Range of 
motion of the veteran's lumbar spine was measured and found 
flexion from 0 to 80 degrees (normal 90 degrees), extension 
from 0 to 20 degrees (normal 30 degrees), left and right 
lateral bending 0 to 40 degrees bilateral, and rotation 0 to 
40 degrees bilaterally.  A neurologic examination was also 
performed that found no evidence of muscle spasm, no obvious 
abnormalities of the skin, and no fixed postural deformities.  
No evidence of problems with painful motion was observed.  
Motor strength in the veteran's extremities was measured as 
5/5.  A sensory examination was found to be unreliable 
because of patchy non-anatomic distributions of decreased 
sensation in both lower extremities that was not consistent 
through one dermatome, and because of variability in 
decreased sensation between the right and left legs.  
Reflexes were plus 2 and symmetric bilaterally.  X-rays of 
the veteran's back were normal except for a mild loss of 
lordosis. The examiner diagnosed the veteran with chronic low 
back pain of likely muscular ligamentous etiology.  In the 
examiner's opinion is was unlikely that the etiology of the 
veteran's back pain was related to anything that he incurred 
during service.  The examiner indicated that the veteran's 
claims folder and previous findings were reviewed in detail.  
The extensive time period between the onset of symptoms and 
the time the veteran left military service made it unlikely 
in the examiner's opinion that the veteran's symptoms were 
related to his active service.  In the examiner's opinion, it 
was at least as likely as not that the veteran's back 
disorder occurred since he left the military, and most likely 
represents the normal degenerative course of the lumbar 
spine.  
 
No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
back disorder.  As noted above, the veteran was not treated 
for or diagnosed with a back disorder during his active 
service.  As well, the veteran has not been treated for or 
diagnosed with a back disorder within a year following his 
discharge from active service.  The VA medical examination 
performed in October 2004 indicated that the veteran had 
chronic low back pain.  In the examiner's opinion there was 
no relationship between the veteran's current back pain and 
his active service.  As well, no other objective medical 
evidence in the record establishes a relationship between the 
veteran's claimed back disorder and his active service.  
Therefore, based on the objective medical evidence of record, 
the veteran's claim for service connection for a back 
disorder is denied. 

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a back 
disorder is denied.  The application of the reasonable doubt 
doctrine is, therefore, not warranted in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


